TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00457-CV


                                   Stanley West, Appellant

                                               v.

                  D&A West Ranch Family Limited Partnership, Appellee


             FROM THE COUNTY COURT AT LAW NO 3 OF HAYS COUNTY
     NO. 19-0474-C, THE HONORABLE TACIE MARIE ZELHART, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Stanley West has filed an unopposed motion to dismiss this appeal. We

grant appellant’s motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(2).



                                            __________________________________________
                                            Edward Smith, Justice

Before Justices Goodwin, Kelly, and Smith

Dismissed on Appellant’s Motion

Filed: January 22, 2020